Amended order unanimously affirmed without costs. Memorandum: In this Family Court Act article 10 proceeding alleging sexual abuse, Family Court properly gave collateral estoppel effect to respondent’s plea of guilty to charges of sexual abuse in a parallel criminal proceeding (see, Matter of Suffolk *1041County Dept. of Social Servs. [Michael V.] v James M., 83 NY2d 178, 182-183; Matter of Jimmy A., 218 AD2d 734, 735; Matter of Sarah L., 207 AD2d 1016). (Appeal from Amended Order of Niagara County Family Court, Batt, J. — Abuse.) Present— Denman, P. J., Green, Pine, Hayes and Hurlbutt, JJ.